NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

DANIEL L. ELLIOTT,                          )
                                            )
               Appellant,                   )
                                            )
v.                                          )      Case No. 2D17-2595
                                            )
STATE OF FLORIDA,                           )
                                            )
               Appellee.                    )
                                            )

Opinion filed April 18, 2018.

Appeal from the Circuit Court for Manatee
County; Hunter W. Carroll, Judge.

Daniel L. Elliott, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


               Affirmed.



LaROSE, C.J., and SILBERMAN and ROTHSTEIN-YOUAKIM, JJ., Concur.